Citation Nr: 0732611	
Decision Date: 10/17/07    Archive Date: 10/26/07	

DOCKET NO. 05-30 158	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1. Entitlement to service connection for gastroesophageal 
reflux disease. 

2. Entitlement to service connection for a back disorder. 

3. Entitlement to service connection for 
hypercholesterolemia. 


REPRESENTATION

Veteran represented by:	Nevada Office of Veterans 
Services


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Raymond F. Ferner, Counsel


INTRODUCTION

The veteran had active service from March 1974 to March 1978 
and from September 1981 to October 1996. 

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a May 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Reno, Nevada, that denied the benefits sought on appeal. 

The issue of entitlement to service connection for 
gastroesophageal reflux disease will be addressed in the 
REMAND portion of this decision below. 


FINDINGS OF FACT

1. A back disorder was not manifested during service or 
within one year of separation from service, and any back 
disorder diagnosed following separation from service is not 
shown to be causally or etiologically related to service. 

2. The veteran is not shown to have a disability manifested 
by, or shown to be due to hypercholesterolemia. 

CONCLUSIONS OF LAW

1. A back disorder was not incurred in or aggravated by 
active service, nor may arthritis be presumed to have been so 
incurred. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 
1154, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304, 3.307, 3.309 (2007). 


2. Hypercholesterolemia was not incurred in or aggravated by 
active service. 38 U.S.C.A. §§ 1110, 1131, 1154, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 
(2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before addressing the merits of the veteran's claims on 
appeal, the Board is required to ensure that the VA's "duty 
to notify" and "duty to assist" obligations have been 
satisfied. See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2007). The notification obligation in this 
case was accomplished by way of letters from the RO to the 
veteran dated in October 2003 and April 2006. The RO also 
provided assistance to the veteran as required under 38 
U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under 
the facts and circumstances in this case. 

In addition, the veteran and his representative have not made 
the RO or the Board aware of any additional evidence that 
needs to be obtained in order to fairly decide this appeal, 
and have not argued that any error or deficiency in the 
accomplishment of the duty to notify and duty to assist has 
prejudiced him in the adjudication of his appeal. Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
No. 05-7157 (Fed. Cir. Apr. 5, 2006). Therefore, the Board 
finds that duty to notify and duty to assist have been 
satisfied and will proceed to the merits of the veteran's 
appeal. 

The veteran essentially contends that he has a back disorder 
and hypercholesterolemia that is related to service. He 
argues that his back disorder is due to loading stores on 
ships over his many years during service and/or a motor 
vehicle accident he was involved in during 1976 or 1977 while 
in Italy. The veteran also points out that he had been 
diagnosed as having high cholesterol during service and that 
he is taking medication for his cholesterol. 

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from a 
disability resulting from an injury suffered or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in the line 
of duty, in active military, naval, or air service. 
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303. Service 
connection may also be granted for certain chronic diseases, 
such as arthritis, when such disease is manifested to a 
compensable degree within one year of separation from 
service. 38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 
3.309. That an injury incurred in service alone is not 
enough. There must be chronic disability resulting from that 
injury. If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity. 38 C.F.R. § 3.303(b). Service connection may 
also be granted for any disease diagnosed after discharge, 
when all evidence, including that pertinent to service, 
establishes that the disease was incurred in service. 
38 C.F.R. § 3.303(d). Generally, to prove service connection, 
the record must contain: (1) Medical evidence of a current 
disability, (2) medical evidence or in certain circumstances, 
lay testimony, of an inservice incurrence or aggravation of 
an injury or disease, and (3) medical evidence of a nexus or 
a relationship between a current disability and the inservice 
disease or injury. Pond v. West, 12 Vet. App. 341 (1999); 
Caluza v. Brown, 7 Vet. App. 498 (1995).

A review of the veteran's service medical records does not 
appear to contain any complaints, treatment, or diagnosis of 
a back disorder. A physical examination performed in January 
1996 in connection with the veteran's retirement from service 
noted the spine was normal on clinical evaluation and the 
veteran denied experiencing recurrent back pain on the Report 
of Medical History portion of that examination. 

Thus, the veteran's service medical records fail to document 
the presence of a back disorder during service. Because these 
records were generated with a view towards ascertaining the 
veteran's then-state of physical fitness, they are akin to 
statements of diagnosis and treatment and are of increased 
probative value. Rucker v. Brown, 10 Vet. App. 67, 73 (1997) 
(Observing that although formal rules of evidence do not 
apply before the Board, recourse to the Federal Rules of 
Evidence may be appropriate if it assists in the articulation 
of the reasons for the Board's decision); see also LILLY'S: AN 
INTRODUCTION TO THE LAW OF EVIDENCE, 2nd Ed. (1987), pp. 245-46 
(many state jurisdictions, including the federal judiciary 
and Federal Rule 803(4), expand the hearsay exception for 
physical conditions to include statements of past physical 
condition on the rational that statements made to physicians 
for purposes of diagnosis and treatment are exceptionally 
trustworthy since the declarant has a strong motive to tell 
the truth in order to receive proper care). 

Medical records dated following separation from service show 
that the veteran has been treated for complaints of low back 
pain and has been diagnosed as having a low back disorder. 
For example, medical records from a service treating facility 
show that in May 1998 the veteran was diagnosed as having a 
lumbosacral strain that was resolving, and a record dated in 
April 2003 contained an assessment of a left lumbosacral 
strain. Recently submitted VA medical records include a 
report of X-rays of the lumbosacral spine dated in August 
2006 which showed impressions of mild retroscoliosis with 
minimal degenerative changes and two-level degenerative disc 
disease. Thus, the evidence demonstrates that the veteran 
currently has a low back disorder. 

However, what is missing from the veteran's claim is medical 
evidence which shows that arthritis was manifested within one 
year of separation from service or other medical evidence 
that offers an opinion that a currently diagnosed back 
disorder is in some way causally or etiologically related to 
service. There is no medical evidence which demonstrates that 
arthritis was manifested within one year of separation from 
service or any medical opinion which indicates that a 
currently diagnosed back disorder was related to service. In 
the absence of such evidence, the Board concludes that the 
medical evidence is against the veteran's claim for service 
connection for a back disorder. 

Given the medical evidence against the claim, for the Board 
to conclude that the veteran's back disorder had its origin 
during service in these circumstances would be speculation, 
and the law provides that service connection may not be based 
on resort to speculation or remote possibility. 38 C.F.R. § 
3.102; Obert v. Brown, 5 Vet. App. 30, 33 (1993). Simply put, 
in the absence of a present disability that is related to 
service, a grant of service connection is clearly not 
supportable. See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).

The veteran was advised of the need to submit medical 
evidence demonstrating a nexus between a current back 
disorder and service by way of letters from the RO to him, 
but he has failed to do so. A claimant has the responsibility 
to present and support a claim for benefits under laws 
administered by the VA, 38 U.S.C.A. § 5107(a), and the 
veteran was clearly advised of the need to submit medical 
evidence of a relationship between a current back disorder 
and an injury, disease or event in service. While the veteran 
is clearly of the opinion that his current back disorder is 
related to service, as a lay person, the veteran is not 
competent to offer an opinion that requires specialized 
training, such as the etiology of a medical disorder. 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992). 
Accordingly, the Board concludes that service connection for 
a back disorder is not established. 

With respect to the veteran's claim for service connection 
for hypercholesterolemia, the veteran was shown to have 
elevated cholesterol laboratory findings during service and 
that he is apparently currently on medication for his 
cholesterol. However, there is no medical evidence which 
suggests that the veteran has a diagnosed disability that was 
manifested by hypercholesterolemia or evidence that his 
hypercholesterolemia had caused any specific diagnosed 
disability. 

In the absence of evidence of a diagnosed disability causing 
hypercholesterolemia or that the veteran's 
hypercholesterolemia shown during service has produced a 
diagnosed disability, the Board finds that the veteran's 
hypercholesterolemia represents a laboratory finding rather 
than a disability. Compare Sanchez-Benitez v. West, 13 Vet. 
App. 282, 285 (1999) ("pain alone, without a diagnosed or 
identifiable underlying malady or condition, does not in and 
of itself constitute a disability for which service 
connection may be granted."); dismissed in part and vacated 
in part on other grounds, Sanchez-Benitez v. Principi, 239 
F.3d 1356 (Fed. Cir. 2001). Since service connection requires 
evidence of a current disability, Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992), the Board concludes that service 
connection for hypercholesterolemia is not warranted. 


ORDER

Service connection for a back disorder is denied. 

Service connection for hypercholesterolemia is denied. 


REMAND

A preliminary review of the record with respect to the 
veteran's claim for service connection for gastroesophageal 
reflux disease discloses a need for further development prior 
to final appellate review, and the veteran should be afforded 
a VA examination in connection with this claim. 

The veteran's service medical records contain little in the 
way of evidence of gastrointestinal symptomatology, but do 
appear to contain two pertinent entries. An entry dated in 
October 1976 showed an impression of gastrointestinal upset 
and a record dated in December 1983 shows a pertinent 
impression of "esophageal reflux?" Medical records dated 
following separation from service clearly show that the 
veteran has been diagnosed as having gastroesophageal reflux 
disease, and the veteran has offered testimony that he had 
taken over-the-counter medication for treatment of his 
symptomatology since service. 

Since a clear diagnosis of gastroesophageal reflux disease 
was not recorded during service, but the veteran has offered 
testimony capable of lay observation that he had experienced 
gastrointestinal symptomatology since service, coupled with 
the current diagnosis, the Board is of the opinion that a VA 
examination is necessary to determine the etiology of the 
currently diagnosed gastroesophageal reflux disease. 



This case is therefore being returned to the RO via the 
Appeals Management Center (AMC) in Washington, DC, and the 
veteran will be notified when further action on his part is 
required. Accordingly, this case is REMANDED for the 
following action: 

The veteran will be afforded an 
examination for the purpose of 
determining the etiology of any 
gastroesophageal reflux disease that may 
be present. Any and all indicated 
evaluations, studies and tests deemed 
necessary by the examiner should be 
accomplished. The examiner is requested 
to review all pertinent records 
associated with the claims file, 
including service medical records, and 
more specifically records dated 
October 12, 1976, and December 30, 1983. 
Based upon any clinical studies and the 
review of all evidence of record, the 
examiner is requested to respond to the 
following inquiry:

Is any currently diagnosed 
gastroesophageal reflux disease 
causally or etiologically related to 
symptomatology shown in the 
veteran's service medical records? 

A clear rationale for all opinions is 
required and the basis or bases of the 
opinion must be provided. The claims file 
must be provided to the examiner for 
review in conjunction with the 
examination, and the examiner must 
acknowledge such receipt and review in 
any report generated as a result of the 
examination. 

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence. If the benefit sought is not granted, 
the veteran and his representative should be furnished a 
Supplemental Statement of the Case, and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time. The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal. Kutscherousky v. West, 12 
Vet. App. 369 (1999). No action is required of the veteran 
until he is notified.



	      ______________________________________________
	VITO A. CLEMENTI
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


